IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


CSH THEATRES, LLC,                             )
                                               )
                     Plaintiff/Counterclaim    )
                     Defendant,                )
               v.                              )
                                               )
NEDERLANDER OF SAN FRANCISCO                   )
ASSOCIATES,                                    )
                     Defendant/Counterclaim    )
                                               )       C.A. No. 9380-VCP
                     Plaintiff.
                                               )
NEDERLANDER OF SAN FRANCISCO              )
ASSOCIATES,                               )
                                          )
                  Third Party Plaintiff,  )
              v.                          )
                                          )
CSH CURRAN, LLC, CAROLE SHORENSTEIN )
HAYS and JEFF HAYS,                       )
                  Third Party Defendants, )
              and                         )
                                          )
SHORENSTEIN HAYS-NEDERLANDER              )
THEATRES, LLC,                            )
                                          )
                  Nominal Defendant.      )
                                          )


                           MEMORANDUM OPINION

                        Date Submitted: December 3, 2014
                          Date Decided: April 21, 2015


Raymond DiCamillo, Esq., Blake K. Rohrbacher, Esq., Susan M. Hannigan, Esq., Rachel
E. Horn, Esq., RICHARDS, LAYTON & FINGER, P.A., Wilmington, Delaware; David
B. Tulchin, Esq., Brian T. Frawley, Esq., Lauren R. Mendolera, Esq., SULLIVAN &
CROMWELL LLP, New York, New York; Attorneys for Plaintiff/Counterclaim
Defendant CSH Theatres, LLC and Third Party Defendants CSH Curran, LLC, Carole
Shorenstein Hays, and Jeff Hays.

Bruce L. Silverstein, Esq., Tammy L. Mercer, Esq., Matthew C. Bloom, Esq., YOUNG
CONAWAY STARGATT & TAYLOR, LLP, Wilmington, Delaware; Matthew L.
Larrabee, Esq., Michael H. Park, Esq. Benjamin M. Rose, Esq., DECHERT LLP, New
York, New York; Attorneys for Defendant/Counterclaim Plaintiff and Third Party
Plaintiff Nederlander of San Francisco Associates.

Elizabeth Wilburn Joyce, Esq., Gregory T. Donilon, Esq., Seton C. Mangine, Esq.,
PINCKNEY, WEIDINGER, URBAN & JOYCE LLC, Wilmington, Delaware; Attorneys
for Nominal Defendant Shorenstein Hays-Nederlander Theatres, LLC.


PARSONS, Vice Chancellor.
       In this case, the counterclaim plaintiff asks the Court to order specific performance

of an alleged oral agreement to renew a long-running lease of a theater to a limited

liability company (“LLC”).      Breaches of fiduciary duty and the company‟s LLC

agreement also are alleged, along with alternatively pled promissory estoppel and

fraudulent inducement counts. The counterclaim and third-party defendants have moved

to dismiss, arguing that the claims suffer from a host of legal shortcomings.

       After rejecting the defendants‟ laches argument, this Memorandum Opinion

analyzes the company‟s LLC agreement and considers whether certain of the defendants

conceivably breached their fiduciary duties. In that regard, the LLC agreement appears

to be ambiguous. Based on that conclusion and in light of the facts alleged, I decline to

dismiss the breach of fiduciary duty claims, with the exception of a conclusorily pled

waste claim. Next, I turn to the claims relating to an alleged oral agreement between the

parties.   The defendants contend that the purported lease renewal agreement is too

indefinite to be enforced and is missing material terms. Based on the facts alleged,

however, I conclude that it is reasonably conceivable that the counterclaim plaintiff could

prove the existence and terms of the lease renewal agreement.           The Memorandum

Opinion then addresses a statute of frauds defense, but concludes that the part

performance doctrine saves the breach of contract claim from dismissal.

       Finally, I examine the alternatively pled promissory estoppel and fraudulent

inducement counts. The promissory estoppel claim survives largely for the same reasons

the breach of contract claim survives, but I dismiss the promissory estoppel claim against

one of the defendants who is not alleged to have played any role in the alleged promise.

                                             1
Last, this Memorandum Opinion considers the fraudulent inducement count. This claim

is an impermissible bootstrap on the counterclaim plaintiff‟s breach of contract claim

and, in any event, is pled in an entirely conclusory fashion. Accordingly, I dismiss that

Count.

         In sum, the motion to dismiss is granted in part and denied in part. Specifically,

Counts I and V are dismissed in part, and Count III is dismissed entirely. In all other

respects, the motion to dismiss is denied.

                                I.      BACKGROUND1

                          A.      The Parties and Other Actors

         Nominal Defendant Shorenstein Hays-Nederlander Theatres LLC, a Delaware

LLC (“SHN” or the “Company”), is a theater company in the business of providing

venues for plays and other live performances in San Francisco. The Company began as,

and continues to be, a collaboration between two families: the Nederlanders and the

Shorensteins. Walter Shorenstein (“Mr. Shorenstein”) and James Nederlander founded

SHN‟s predecessor, a general partnership, in the mid-1970s. Mr. Shorenstein, a real

estate developer, managed the brick-and-mortar aspects of the business, while James

Nederlander and his brother Robert handled the scheduling and booking of shows, as well




1
         The facts, which are assumed true for purposes of this motion to dismiss, are
         drawn from the defendant‟s Amended Verified Counterclaims and Verified Third
         Party Complaint (the “Counterclaim and Third Party Complaint” or “C & TP
         Compl.”), together with its attached exhibits and integral documents.

                                             2
as other aspects of theater management. Using this division of labor, the Company

operated quite successfully, at least until the events giving rise to this lawsuit.

       The Shorenstein-Nederlander partnership was converted into SHN through a Plan

of Conversion and Operating Agreement signed on November 6, 2000 (the “LLC

Agreement”). Each family‟s fifty percent interest is owned by a business entity member

of SHN: Nederlander of San Francisco Associates (“Nederlander”) represents the

Nederlanders and CSH Theatres LLC (“CSH”) is the member on the Shorenstein side.

The LLC Agreement contemplates a four-member board of directors to govern SHN,

with each entity able to appoint two directors. CSH‟s representatives at all times relevant

to this lawsuit have been Carole Shorenstein Hays (“Mrs. Hays”) and her husband Jeff

Hays (“Dr. Hays”). Mrs. Hays, who is Mr. Shorenstein‟s daughter, indirectly owns CSH

as a trust beneficiary. Nederlander‟s appointees during the relevant period have been

Robert E. Nederlander, Sr. (“Mr. Nederlander”) and Raymond S. Harris. Dr. Hays, Mrs.

Hays, Mr. Nederlander, and Harris together comprise the “Board.”

       The dispute in this case centers mainly on the Curran Theatre (the “Curran”), one

of three San Francisco theaters that has been operated by SHN.2 SHN and its predecessor

have leased the Curran since the inception of the original Shorenstein-Nederlander

partnership in the mid-1970s. As discussed infra, Mrs. Hays eventually purchased the

Curran through a new corporate entity, CSH Curran, LLC (“CSH Curran”).




2
       The other two theaters are the Orpheum and the Golden Gate.

                                               3
      In terms of party alignment, CSH originally filed this suit against Nederlander

seeking a declaratory judgment. Nederlander counterclaimed against CSH and asserted

third-party claims against CSH Curran, Mrs. Hays, and Dr. Hays. The pending motion to

dismiss is directed against the Counterclaim and Third Party Complaint. For brevity and

convenience, in this Memorandum Opinion, I will refer to CSH, CSH Curran, Mrs. Hays,

and Dr. Hays collectively as “Defendants.”

                                  B.         The Facts

                   1.     The Nederlanders and the Shorensteins

      The Counterclaim and Third Party Complaint characterizes the relationship

between the now-adversary families as one of near-total trust. Each family had an

expertise, and each side “essentially exercised free rein over their respective

responsibilities.”3 In fact, the original “partnership was operated under a single-page

letter agreement for many years” before it was converted to an LLC.4 For most of its

existence, SHN apparently took a fairly lax approach toward business formalities and

operated largely under a sort of gentleman‟s agreement with deals formalized by

handshake rather than contract. In June 2010, however, Mr. Shorenstein passed away.

Mrs. Hays then assumed management and control of CSH, including its interests in SHN.

Around this time, she appointed herself and her husband as directors of SHN.




3
      C & TP Compl. ¶ 27.
4
      Id. ¶ 22.

                                             4
      The Counterclaim and Third Party Complaint characterizes Mrs. Hays as lacking

her father‟s business acumen. Indeed, that pleading alleges that Mrs. Hays viewed her

participation in SHN more as “an artistic hobby and as a means to promote her social

status” than as a business endeavor.5 The Counterclaim and Third Party Complaint

describes Mr. Nederlander as having naively trusted his former business associate‟s

daughter, only to have the rug pulled out from under him. The accuracy of these

characterizations aside, the Counterclaim and Third Party Complaint makes clear that the

relationship Mrs. Hays now has with Mr. Nederlander is far different from the essentially

seamless cooperation her father had achieved with the Nederlander family.

                           2.      The Curran controversy

      The events giving rise to this lawsuit began in 2010. Sometime in late 2009 or

early 2010, the owner of the Curran sought to sell that theater. Mr. Shorenstein entered

into negotiations to purchase it, but that effort bore no fruit. Mr. Nederlander assumed

the negotiating lead in January 2010 and successfully reduced the asking price from $30

million to under $20 million. Mr. Nederlander, however, still considered the price too

high. At the same time, he did not want a competing interest to acquire and operate the

theater. In that regard, Mr. Nederlander believed that “outside investors were readily

available to purchase the Curran for the revised sale price and lease the theatre back to

SHN for a percentage of the revenue.”6



5
      Id. ¶ 31.
6
      Id. ¶ 39.

                                           5
      Mr. Nederlander spoke with Mrs. Hays about the status of the Curran by telephone

during the third quarter of 2010. One of these telephone calls forms the crux of several of

Nederlander‟s claims.7 Nederlander alleges that Mrs. Hays rejected the idea of having

third-party investors acquire the Curran and wanted to buy the theater herself. During the

key call, Mrs. Hays allegedly asked Mr. Nederlander‟s permission to purchase the

Curran.   He consented on the alleged condition that the “Hays Group”8 “agreed to

continue SHN‟s lease of the Curran for the life of the Company.” 9 Mrs. Hays allegedly

accepted this condition, and Mr. Nederlander consented to her purchasing the Curran

predicated on the lease-renewal promise.

      According to the Counterclaim and Third Party Complaint, Mr. Nederlander never

would have given permission to Mrs. Hays to purchase the Curran absent this agreement.

With respect to the alleged promise to renew the lease, Nederlander alleges that

“Nederlander and the Hays Group understood that the essential terms and framework for

the lease continuation would be based on the terms of the existing lease, with price terms




7
      The Counterclaim and Third Party Complaint does not indicate whether there was
      only one relevant telephone call between Mr. Nederlander and Mrs. Hays or more
      than one. Regardless, Nederlander‟s claims focus on one specific call in the third
      quarter of 2010.
8
      The Counterclaim and Third Party Complaint at times refers vaguely to the “Hays
      Group,” but never defines that term. It appears to refer to the Hayses and their
      controlled entities, but at times also may include business associates of the Hayses.
      On other occasions, the term appears to refer to one of the Hayses without
      specifying which one.
9
      C & TP Compl. ¶ 42.

                                            6
to be finalized as the years progressed, reflecting normal, gradual increases through the

years.”10 The Counterclaim and Third Party Complaint did not identify or include as

attachments any contemporaneous documentary evidence supporting the existence of

Mrs. Hays‟s alleged promise to renew the lease.

       Mrs. Hays ultimately did acquire the Curran through a new business entity, CSH

Curran. One of her trusts, the CSH Doule Trust, created CSH-Doule, LLC, which is the

sole member of CSH Curran. Mrs. Hays and Tom Hart, a business associate of hers, co-

manage CSH Curran. CSH Curran executed the agreement to purchase the Curran on

November 30, 2010, for $16.6 million. On December 17, 2010, the Curran‟s former

owner informed SHN that CSH Curran was the new owner and, therefore, would be

SHN‟s new landlord. This arrangement produced no problems initially. CSH Curran and

SHN continued to operate under the existing lease of the Curran, which had a term

ending December 31, 2014. The parties, however, never were able to reduce the terms of

a renewal of that lease to a final written contract.

       According to Nederlander, the subject of the lease renewal was discussed at every

SHN Board meeting after Mrs. Hays purchased the Curran at the end of 2010. The Board

appears to have kept no minutes of those meetings.11 The Hayses, however, allegedly




10
       Id. ¶ 45.
11
       Arg. Tr. 75 (counsel for SHN). No Board minutes were referenced in or attached
       to the Counterclaim and Third Party Complaint.

                                               7
“always put off renewal and told Nederlander not to worry about the matter.” 12 At a

January 2012 Board meeting, the Hayses stated that they would propose terms for the

new lease soon, but failed to do so until August 2012.13 On August 29, 2012, an

unidentified member of the Hays Group delivered to Nederlander an initial high-rent

offer. The Hays Group allegedly had prepared a high-rent offer, as well as a secondary

low-rent proposal to be deployed after Nederlander‟s anticipated counteroffer.14

Nederlander counteroffered on October 19, 2012, but thereafter the Hays Group did not

engage in any meaningful further negotiations.

      During this same period, Mrs. Hays allegedly mismanaged SHN‟s operations.

More specifically, the Counterclaim and Third Party Complaint alleges that, from

September 2012 onward, Mrs. Hays blocked lucrative business opportunities, such as

sponsorships from Lexus, because they purportedly would detract from SHN‟s

reputation. According to Nederlander, Mrs. Hays in fact was more concerned with her

own reputation. At a January 2013 Board meeting, Mrs. Hays requested the opportunity

to act as sole president of SHN, as opposed to continuing the usual co-presidency

arrangement with one co-president from each of the Nederlander and Shorenstein

families. Nederlander agreed to a 60-day trial run. The Counterclaim and Third Party



12
      C & TP Compl. ¶ 55.
13
      Id. ¶¶ 53-54.
14
      The Counterclaim and Third Party Complaint portrays these negotiations as
      something of a formality, with all parties anticipating a similar final price, but
      nevertheless proceeding in an offer-counteroffer-compromise fashion.

                                           8
Complaint described this period as an “unmitigated disaster” for the Company, during

which SHN experienced “increased, frivolous spending with no corresponding benefit to

the Company.”15 Nederlander opposed an extension of Mrs. Hays‟s sole presidency.

                    3.      Mrs. Hays’s “secret motives” revealed

      On December 20, 2013—over a year after its initial lease counteroffer—

Nederlander again sent the Hays Group its lease terms. The Hays Group did not respond.

Instead, on January 28, 2014, the SHN Board met to discuss the lease renewal. At that

meeting, Dr. Hays requested an executive session of the Board in which he asserted that

CSH no longer could continue under the LLC Agreement and that “unless Nederlander

agreed to give control of SHN to Mrs. Hays, the Curran lease renewal was off the

table.”16 Despite having been unable for two years to finalize the new lease or cause Mrs.

Hays to engage in serious discussion of the disputed lease terms, Nederlander alleges that

it was “blindsided” by this “change of position and demands.”17 The Counterclaim and

Third Party Complaint asserts that the January 28, 2014 meeting was the first time

Nederlander “learned that Mrs. Hays had lied about her intention to continue leasing the

Curran to SHN or, alternatively, that she had changed her mind and no longer intended to

abide by the purchase-lease agreement” with Nederlander.18



15
      Id. ¶ 34.
16
      Id. ¶ 63.
17
      Id. ¶ 64.
18
      Id. ¶ 65.

                                            9
       According to Nederlander, the Hays Group‟s refusal to renew the lease did not

result from an inability to finalize terms, because “all that needed to be finalized . . . were

the rent schedules.”19 Instead, Nederlander alleges that the refusal revealed Mrs. Hays‟s

desire to seize control of SHN. Nederlander rejected her demands and insisted on

compliance with the oral agreement to renew the lease. On February 13, 2014, Harris

spoke with Hart, who confirmed that the Hays Group would not renew the Curran lease.

Hart also represented that the Hays Group had no current plans for the Curran.

Nederlander sent a letter to the Hays Group on February 18, 2014, in which it

“memorialized the history of the Curran purchase,” detailed the harm to SHN, and

accused the Hayses of breaching the LLC Agreement and their fiduciary duties.20 In

response, on February 21, 2014, CSH filed a Verified Complaint in this Court seeking a

declaratory judgment that CSH would not be in violation of the LLC Agreement if the

lease was not renewed (the “CSH Complaint”). Nederlander filed its initial Answer,

Verified Counterclaims and Verified Third-Party Complaint on April 28, 2014.

                     4.      Competing for shows in San Francisco

       Nederlander always had expected to conclude a new lease and had booked shows

at the Curran beyond the December 31, 2014 expiration date of the then-existing lease.

Once Nederlander realized that the Curran would not be an SHN venue after December

31, SHN needed to relocate those shows that it already had booked at the Curran to its



19
       Id. ¶ 67.
20
       Id. ¶ 71.

                                              10
other venues. With little leverage, SHN “was forced to accept less favorable terms in the

revised agreement” for those shows.21 Overall, SHN expects to lose more than a million

dollars in profits as a result of the loss of the Curran lease. In addition, the Hayses

allegedly have blocked lucrative theater sponsorships for SHN.

      The Curran, however, was not destined to sit idle. On June 2, 2014, CSH revoked

Mrs. Hays‟s appointment to the SHN Board. Notably, however, Dr. Hays remained on

the Board. Days later, Mrs. Hays allegedly “began soliciting shows for the Curran and

attempting to poach shows from SHN in direct competition with SHN.”22 According to

the Counterclaim and Third Party Complaint, Mrs. Hays met with the producer of A

Gentleman’s Guide to Love & Murder on or about June 6. That show had never played at

an SHN venue or been rejected by SHN. Additionally, at some later date, Mrs. Hays also

met with Charlotte Wilcox, the producer of Beautiful, in an effort to attract that show to

the Curran as well. The current post-Broadway production of Beautiful has neither run at

an SHN venue nor been rejected by SHN. Moreover, the Counterclaim and Third Party

Complaint alleges that during this same time period SHN was in negotiations with the

same producers as Mrs. Hays to show their plays. Dr. Hays, as a Board member,

received regular updates regarding SHN‟s operations, including show bookings.

Similarly, Mrs. Hays allegedly had knowledge as to which shows SHN was attempting to

book because of her service on the Board before June 2, 2014.



21
      Id. ¶ 84.
22
      Id. ¶ 90.

                                           11
                              C.      Procedural History

      On July 29, 2014, Nederlander amended and filed the operative Counterclaim and

Third Party Complaint. Defendants moved to dismiss on August 12 and, after full

briefing, I heard argument on that motion, as well as co-pending motions to compel and

to strike, on December 3, 2014 (the “Argument”). At the Argument, I granted the motion

to strike. I also granted the motion to compel by oral decision on December 5, but

reserved judgment on the motion to dismiss.

      In its Counterclaim and Third Party Complaint, Nederlander alleges six counts

against the various counterclaim and third-party defendants as follows:

              Count I for breach of fiduciary duty against Dr. Hays and
               Mrs. Hays;

              Count II for breach of LLC Agreement against CSH;

              Count III for fraudulent inducement against CSH and Mrs.
               Hays;

              Count IV for breach of contract against CSH and Mrs.
               Hays;

              Count V for promissory estoppel against CSH, CSH
               Curran, and the Hayses; and

              Count VI for declaratory judgment with respect to the
               LLC Agreement.

Defendants assert that these claims23 suffer from numerous legal shortcomings and that

they all should be dismissed. Among their most powerful arguments are those averring



23
      Nederlander‟s declaratory judgment count, Count VI of the Counterclaim and
      Third Party Complaint, either is not at issue here, because it essentially is
                                           12
that the statute of frauds bars any purported oral agreement and that any contract between

the parties lacks essential terms and is insufficiently definite to be enforced. Defendants

also contend that there was no reasonable reliance on Mrs. Hays‟s alleged promise, that

Nederlander‟s interpretation of the LLC Agreement is flawed, and that laches bars many

of the claims in the Counterclaim and Third Party Complaint.

                            II.   STANDARD OF REVIEW

       Pursuant to Rule 12(b)(6), this Court may grant a motion to dismiss for failure to

state a claim if a complaint does not assert sufficient facts that, if proven, would entitle

the plaintiff to relief. As recently reaffirmed by the Supreme Court, “the governing

pleading standard in Delaware to survive a motion to dismiss is reasonable

„conceivability.‟”24 That is, when considering such a motion, a court must “accept all

well-pleaded factual allegations in the Complaint as true . . . draw all reasonable

inferences in favor of the plaintiff, and deny the motion unless the plaintiff could not

recover under any reasonably conceivable set of circumstances susceptible of proof.”25

This reasonable “conceivability” standard asks whether there is a “possibility” of

recovery.26 The court, however, need not “accept conclusory allegations unsupported by



       duplicative of CSH‟s declaratory judgment count, or else is coextensive with
       Count II. The parties did not address Count VI in their briefing. Accordingly, I
       do not discuss Count VI further, and will treat it the same as Count II.
24
       Cent. Mortg. Co. v. Morgan Stanley Mortg. Capital Hldgs. LLC, 27 A.3d 531, 537
       (Del. 2011) (footnote omitted).
25
       Id. at 536 (citing Savor, Inc. v. FMR Corp., 812 A.2d 894, 896-97 (Del. 2002)).
26
       Id. at 537 & n.13.
                                            13
specific facts or . . . draw unreasonable inferences in favor of the non-moving party.”27

Moreover, failure to plead an element of a claim precludes entitlement to relief and,

therefore, is grounds to dismiss that claim.28

       Generally, the Court will consider only the pleadings on a motion to dismiss under

Rule 12(b)(6). “A judge may consider documents outside of the pleadings only when: (1)

the document is integral to a plaintiff‟s claim and incorporated in the complaint or (2) the

document is not being relied upon to prove the truth of its contents.”29

                                  III.     ANALYSIS

                                      A.         Laches

       Defendants assert that, even if Nederlander‟s claims had any merit, many of them

are barred by laches. Defendants contend, and Nederlander apparently does not dispute,

that each Count of the Counterclaim and Third Party Complaint would be governed by a

three-year statute of limitations.30 The Court of Chancery, of course, is not bound by

statutes of limitations and instead follows the equitable doctrine of laches. 31 Generally,

however, a “filing after the expiration of the analogous limitations period is


27
       Price v. E.I. duPont de Nemours & Co., Inc., 26 A.3d 162, 166 (Del. 2011) (citing
       Clinton v. Enter. Rent-A-Car Co., 977 A.2d 892, 895 (Del. 2009)).
28
       Crescent/Mach I P’rs, L.P. v. Turner, 846 A.2d 963, 972 (Del. Ch. 2000) (Steele,
       V.C., by designation).
29
       Allen v. Encore Energy P’rs, 72 A.3d 93, 96 n.2 (Del. 2013).
30
       10 Del. C. § 8106.
31
       TrustCo Bank v. Mathews, 2015 WL 295373, at *5 (Del. Ch. Jan. 22, 2015)
       (discussing the difference between laches and statutes of limitations).

                                             14
presumptively an unreasonable delay for purposes of laches.”32 In this case, Nederlander

filed its initial answer, counterclaims, and third-party complaint on April 28, 2014.

Presumptively, therefore, any of its causes of action that accrued before April 28, 2011,

would be barred by laches.

      At the motion to dismiss stage, however, it is not always possible to determine

whether a claim is barred by laches. “The timeliness of claims may be determined on a

motion to dismiss if the facts pled in the complaint, and the documents incorporated

within the complaint, demonstrate that the claims are untimely.”33 Here, it is clear, for

example, that the allegedly improper competitive behavior, i.e., Mrs. Hays‟s attempts to

steal shows from SHN, took place after April 28, 2011. Accordingly, those claims, and

any others based on conduct post-dating April 28, 2011, are not barred by laches.

      The larger question is whether the claims relating to the Curran lease renewal,

including those based on the alleged oral agreement made in the third quarter of 2010, are

time-barred.   Based on the facts alleged, there are two potential agreements that

Nederlander could be trying to enforce: (1) that Mrs. Hays could acquire the Curran with

Nederlander‟s consent and had agreed to lease it to SHN for the duration of SHN‟s

existence for terms essentially in conformance with the existing lease; or (2) that Mrs.

Hays, with Nederlander‟s consent, could acquire the Curran and had agreed to negotiate




32
      Levey v. Brownstone Asset Mgmt., LP, 76 A.3d 764, 769 (Del. 2013).
33
      CertainTeed Corp. v. Celotex Corp., 2005 WL 217032, at *6 (Del. Ch. Jan. 24,
      2005) (footnotes omitted).

                                           15
in good faith with Nederlander the renewal of a lease for the Curran that would extend for

the duration of SHN. The latter formulation—which is not the version Nederlander

emphasized in its briefing—probably would be an unenforceable agreement to agree or,

alternatively, may have been satisfied by the parties‟ unsuccessful lease negotiations.34

Accordingly, I understand Nederlander to be alleging the first version of the agreement

and my analysis throughout this Memorandum Opinion is based on that conclusion.

       Nederlander and Mrs. Hays allegedly entered into this oral agreement to renew the

lease—construed as just stated—sometime in the third quarter of 2010. No progress was

made on the negotiations until August 2012, when Mrs. Hays made her lease proposal.

Up until that time, Nederlander alleges that it raised the issue, but the Hayses continually

put off the subject of the lease renewal until a later date.         Nederlander made a

counteroffer in September 2012 that included a lower rent term, but did not hear back

from the Hayses for over a year. During this time, Nederlander allegedly brought up the

issue of the lease renewal at each board meeting, but the Hayses would defer

consideration of it until later. This pattern suggests that Nederlander‟s counteroffer was

not so far from the Hayses‟ target number as to warrant a flat-out rejection, and it

reasonably can be inferred from these facts that the Hayses were giving Nederlander‟s

offer serious consideration. Nederlander again sent the Hayses its negotiating position in




34
       See PharmAthene, Inc. v. SIGA Techs., Inc., 2008 WL 151855, at *13 (Del. Ch.
       Jan. 16, 2008).

                                            16
December 2013. Only thereafter, at a January 2014 board meeting, did Mrs. Hays reveal

that the lease would not be renewed.

      Defendants argue that because the purported oral agreement allegedly occurred in

2010, the claims based on that agreement are more than three years old and therefore are

barred by laches. But, Nederlander‟s claim is for breach of contract. The facts alleged,

construed in the light most favorable to Nederlander, do not provide any basis for

inferring that Nederlander was on inquiry notice that Mrs. Hays would not renew the

lease until the fall of 2012 at the earliest. Thus, the alleged breach of the agreement—the

occurrence of which would trigger the running of the laches period—happened less than

three years before Nederlander filed its claims, making the claims timely. In any event,

based on the facts alleged, it is reasonably conceivable that Nederlander could prove that

tolling would be appropriate in this case. Generally, there are at least three theories of

tolling that can be invoked to avoid a laches defense: “(1) inherently unknowable

injuries; (2) fraudulent concealment; and (3) equitable tolling. Each of these doctrines

permits tolling of the limitations period where the facts underlying a claim were so

hidden that a reasonable plaintiff could not timely discover them.”35 Nederlander argues

that both the inherently unknowable injuries and the fraudulent concealment theories

apply here.




35
      In re Dean Witter P’ship Litig., 1998 WL 442456, at *5 (Del. Ch. July 17, 1998),
      aff’d, 725 A.2d 441 (Del. 1999).

                                            17
      I conclude that it is reasonably conceivable that Nederlander could show that the

statute of limitations should be tolled in this case. According to the Counterclaim and

Third Party Complaint, Nederlander first discovered on January 28, 2014, that Mrs. Hays

either had decided to renege on her promise to renew the Curran lease or else had not

intended to honor it in the first place. The Counterclaim and Third Party Complaint

alleges that, until that point, the Hays Group had strung Nederlander along on the

negotiations, continually putting the subject off for later discussion, an allegation that

conceivably could support tolling on the basis of fraudulent concealment.

      It is possible that Nederlander may have had inquiry notice earlier, such as in

August 2012 when Mrs. Hays proposed a lease with a rent schedule significantly higher

than the rent schedule of the existing lease. The Counterclaim and Third Party Complaint

alleges, however, that Nederlander anticipated an initial high offer, but expected that it

would be reduced following its own counteroffer. Nederlander made that counteroffer in

September 2012.36    The Hayses did not respond to Nederlander‟s counteroffer until

January 2014, only a few months before the filing of Nederlander‟s initial counterclaim

and third-party complaint.     As the record develops, Defendants may show that


36
      The Counterclaim and Third Party Complaint does not specifically allege the
      terms of Nederlander‟s offer or the Hayses counteroffer. C & TP Compl. ¶ 54.
      Documents attached to Defendants‟ motion to dismiss, however, indicate that
      Nederlander proposed a twenty-year lease term starting at $375,000 and increasing
      to $500,000. Defs.‟ Mot. to Dismiss, Ex. D. The Hayses initially had proposed a
      ten-year lease term with rent beginning at $500,000 and rising to $800,000. Defs.‟
      Mot. to Dismiss, Ex. C. Given the centrality of the lease renewal to Nederlander‟s
      claims, these documents are integral to the Counterclaim and Third Party
      Complaint, and therefore are properly before the Court on the pending motion.

                                           18
Nederlander was on at least inquiry notice well before January 2014. At this stage,

however, the record is insufficiently developed to allow a determination that, as a matter

of law, the claims relating to the Curran conclusively are barred by laches.

       Nederlander may have acted foolishly or displayed poor judgment in not pressing

more promptly to secure a lease renewal for one of SHN‟s main venues. But, based on

the facts alleged, it is reasonably conceivable that Nederlander could show that Mrs.

Hays‟s or CSH‟s intentions in this regard were either inherently unknowable or

fraudulently concealed. Thus, I decline to dismiss Nederlander‟s claims based on the

alleged oral agreement for laches.

                        B.      Breach of the LLC Agreement

       Nederlander alleges that CSH breached the LLC Agreement, but the allegations

supporting this Count focus largely on the actions of Dr. Hays and Mrs. Hays, who were

not parties to that agreement. Among other alleged breaches, Nederlander asserts that the

Hayses were competing directly with SHN, misappropriated SHN‟s confidential

information, and used the Curran as a means of attempting to seize control of the

Company. These same allegations underlie the breach of fiduciary duty claims discussed

infra.37 Defendants counter that this behavior is not barred by the LLC Agreement.




37
       Indeed, the parties‟ briefing sometimes conflated the analysis of the breach of the
       LLC Agreement Count with the breach of fiduciary duty Count, making it difficult
       to disentangle these distinct theories of alleged wrongdoing. This Section focuses
       primarily on interpreting the LLC Agreement. The specific behavior underlying
       the alleged breaches is addressed in the next Section.

                                            19
            1.      Contract interpretation at the motion to dismiss stage

       The interpretation of a contract is a question of law.38 “[D]efendants are not

entitled to dismissal under Rule 12(b)(6) unless the interpretation of the contract on

which their theory of the case rests is the „only reasonable construction as a matter of

law.‟”39 If there is more than one reasonable construction of contractual language, then

the contract is ambiguous.40 But, contractual language “is not ambiguous simply because

the parties disagree on its meaning.”41 Instead, the Court will apply standard principles

and canons of contract interpretation in construing the contract.

                       2.      The LLC Agreement’s provisions

       The pivotal provisions of the LLC Agreement, for present purposes, are found in

Article VII, entitled “Relationship Among Members.”42          As discussed below, these

provisions arguably are ambiguous, mostly because of imprecision in certain defined


38
       Seidensticker v. Gasparilla Inn, Inc., 2007 WL 4054473, at *2 (Del. Ch. Nov. 8,
       2007) (citing HIFN, Inc. v. Intel Corp., 2007 WL 1309376, at *9 (Del. Ch. May 2,
       2007)); see also AHS N.M. Hldgs., Inc. v. Healthsource, Inc., 2007 WL 431051, at
       *3 (Del. Ch. Feb. 2, 2007) (“Under general principles of contract law,
       interpretation of contractual language is purely a question of law.”).
39
       Kahn v. Portnoy, 2008 WL 5197164, at *3 (Del. Ch. Dec. 11, 2008) (quoting
       VLIW Tech., LLC v. Hewlett-Packard Co., 840 A.2d 606, 615 (Del. 2003)).
40
       VLIW Tech., 840 A.2d at 615 (“Ambiguity exists „when the provisions in
       controversy are reasonably or fairly susceptible of different interpretations.‟”
       (quoting Vanderbilt Income & Growth Assocs. v. Arvida/JMB Managers, Inc., 691
       A.2d 609, 613 (Del. 1996))).
41
       E.I. du Pont de Nemours & Co. v. Allstate Ins. Co., 693 A.2d 1059, 1061 (Del.
       1997).
42
       CSH Compl., Ex. A [hereinafter “LLC Agreement”].

                                            20
terms, and dismissal of this Count of the Counterclaim and Third Party Complaint

therefore is not appropriate.

          Sections 7.02 and 7.03 impose limits on each Member‟s behavior. Section 7.02(a)

states:

                 The Shorenstein Entity and the Nederlander Entity hereby
                 agree to devote their efforts to maximize the economic
                 success of the Company and to avoid any conflicts of
                 interests between the Members. All actions of the Members
                 and their representatives with regard to the Company and
                 theater matters will be carried out in good faith and in a
                 prompt and expeditious manner.43

Section 7.02(b) reads:

                 Until the termination of the Company pursuant to this
                 Agreement, neither the Shorenstein Entity nor the
                 Nederlander Entity will stage any Production it controls (as
                 defined in Section 7.03) within 100 miles of San Francisco
                 unless (i) such Production has first played in one of the
                 Theatres; or (ii) such Production has been rejected for
                 booking at one of the Theatres by the other Member‟s
                 representative on the Board of Directors; or (iii) the Company
                 shares in the profits and/or losses of any booking pursuant to
                 an agreement mutually acceptable to the Members.44

Additionally, Section 7.03 states:

                 If either the Shorenstein Entity or the Nederlander Entity or
                 any Affiliate thereof has control over a Production, that
                 Production and the relevant Theatre will be accorded “most
                 favored nation” treatment by the other in theater licensing
                 arrangements. For purposes of this Section 7.03, “control
                 over production” means the Person having the ability to


43
          Id. § 7.02(a).
44
          Id. § 7.02(b).

                                              21
              determine where the Production plays and the terms and
              conditions of said engagement.45

       Section 7.06, subject to certain limitations, allows the Members to engage in

certain competitive activities. Section 7.06 reads, in pertinent part:

              Subject to the other provisions of this ARTICLE VII,
              including Section 7.02, any Member, any Affiliate of any
              Member or any officer or director of the Company shall be
              entitled to and may have business interests and engage in
              business activities in addition to those relating to the
              Company, and may engage in ownership, operation and
              management of business and activities, for its own account
              and for the account of others, and may . . . own interests in
              the same properties as those in which the Company or the
              other Members own an interest, without having or incurring
              any obligation to offer any interest in such properties,
              businesses or activities to the Company or any other Member,
              and no other provision of this Agreement shall be deemed to
              prohibit any such Person from conducting such other
              businesses and activities.46

       These provisions rely on various defined terms. The Members are the Shorenstein

Entity and the Nederlander Entity. 47 The Shorenstein Entity is defined as CSH Theatres,

LLC “together with any Permitted Transferees.”48 The Nederlander Entity is defined as

Nederlander of San Francisco Associates “together with any Permitted Transferees.”49

The following related definitions all appear in Section 1.01 of the LLC Agreement. A


45
       Id. § 7.03.
46
       Id. § 7.06.
47
       Id. § 1.01.
48
       Id. Preamble.
49
       Id.

                                             22
Permitted Transferee is “(a) an Affiliate of any Member or (b) in the case of a

Nederlander Entity, a Nederlander Controlled Entity or any member of the Nederlander

family.”   Affiliate means a Person—“an individual or a corporation, all types of

partnership, trust, unincorporated organization, association, limited liability company or

other entity”—that “directly or indirectly through one or more intermediaries, Controls, is

Controlled by or is under common Control with the subject Person.” Control “means the

possession, direct or indirect, of the power to direct or cause the direction of the

management and policies of a Person, whether through the ownership of voting

securities, though contract, or otherwise.” Finally, Production “means plays, musicals, or

other events that typically play at any of the Theatres,” with the Theatres being defined as

“the Curran Theater, the Golden Gate Theater, the Orpheum Theater and any other

theater then operated by the Company.”

                      3.      The LLC Agreement is ambiguous

       The definitions just quoted reveal the problem: the family entities (the Members)

are defined to include Permitted Transferees, which itself is defined to include Affiliates.

Thus, according to Nederlander, any time the family entities are referred to in a provision

of the LLC Agreement, Affiliates definitionally are included. Mrs. Hays, because of her

alleged indirect control over CSH, is an Affiliate of CSH. Thus, Nederlander‟s position

is that Mrs. Hays is included in the definitions of Members and the Shorenstein Entity

and therefore is subject to the LLC Agreement‟s restrictions.

       For Count II, the parties‟ briefing focused on the allegedly improper competition

by Mrs. Hays in booking shows.         In seeking dismissal of that Count, Defendants

                                            23
emphasize that there are no allegations in the Counterclaim and Third Party Complaint

that CSH, the actual party to the LLC Agreement, did anything improper. In this regard,

Defendants deny that the Shorenstein Entity includes Affiliates. Indeed, one subsection

of their brief is entitled: “„Shorenstein Entity‟ Means the Member [i.e., CSH], and Not

Any Affiliates.”50 For support, Defendants contend that the reference in the definition of

the Shorenstein Entity to the term Permitted Transferee contemplates some form of future

transfer from CSH to, for example, a successor entity within the defined set of Permitted

Transferees. That successor entity would assume the Shorenstein Entity‟s interest in

SHN. In other words, at any given point in time, the “Member” of SHN on the CSH side

would be either the initial Shorenstein Entity or a Permitted Transferee, but not both.

Defendants also point to the differences in the language in Sections 7.02(b) and 7.03.

The restriction imposed in Section 7.02(b) is limited to the Nederlander Entity and the

Shorenstein Entity, but in Section 7.03, the language is more expansive and includes “any

Affiliate thereof.” According to Defendants, this shows that the drafters of the LLC

Agreement knew how to impose obligations on specific entities and their affiliates when

they so chose, and their use of different language in Section 7.02(b) indicates that they

intended to define the Shorenstein Entity more narrowly.

      It is a standard canon of construction that interpretations that render certain

contract language mere surplusage are to be avoided. “In upholding the intentions of the

parties, a court must construe the agreement as a whole, giving effect to all provisions


50
      Defs.‟ Reply Br. 19.

                                           24
therein, in order not to render any part of the contract mere surplusage, and, if possible,

reconcile all the provisions of the instrument.”51 Inartfully drafted documents, however,

may make it impossible to avoid rendering a specified term or terms superfluous and at

the motion to dismiss stage “any ambiguity must be resolved in favor of the nonmoving

party.”52 The LLC Agreement, read literally, defines the Shorenstein Entity to include

Affiliates. Thus, even if Defendants‟ interpretation is plausible, I cannot say that it is the

only reasonable one.

       Resolving all ambiguities in favor of Nederlander as the nonmoving party, I must

recognize that the LLC Agreement could be construed to impose restrictions on Affiliates

of CSH, including Mrs. Hays. It is reasonably conceivable, therefore, that, when CSH‟s

Affiliates‟ behavior is included in the analysis,53 Nederlander could prove a breach of the

LLC Agreement, such as a violation of the duty imposed in Section 7.02(a) requiring the

Shorenstein Entity to work toward maximizing SHN‟s economic success. Thus, I decline

to dismiss Count II.

                           C.      Breach of Fiduciary Duties

       The breach of fiduciary duty claims in Count I are asserted against the Hayses and

focus on: (1) the competing shows; (2) the withholding of the Curran lease, (3) alleged




51
       Commercial Bank v. Global Payments Direct, Inc., 2014 WL 3567610, at *8 (Del.
       Ch. July 21, 2014) (internal quotations and footnotes omitted) (collecting cases).
52
       Kahn v. Portnoy, 2008 WL 5197164, at *3.
53
       Many of the relevant allegations of misconduct are discussed in the next Section.

                                             25
misuse of confidential information; and (4) waste of assets. I address these claims in

turn.

           1.      What fiduciary duties does the LLC Agreement impose?

        The LLC Agreement was executed on November 6, 2000. The law of fiduciary

duties in the alternative entity context, however, has been clarified substantially in the

last fifteen years.54 In the absence of language in an LLC agreement to the contrary, the

managers of an LLC owe traditional fiduciary duties of care and loyalty.55 The disputed

issue in this case is: taking into account the terms of the LLC Agreement and the

applicable default rules, what, if any, fiduciary duties did CSH or the Hayses owe to SHN

or Nederlander? Defendants argue that the fiduciary duties owed by the Hayses are

limited to those enunciated in the LLC Agreement. Relying on Feeley,56 Nederlander

argues in response that the LLC Agreement did not eliminate the duties of care and

loyalty.


54
        Even in the last few years, the law of fiduciary duties in the alternative entity
        context has been evolving. See, e.g., Auriga Capital Corp. v. Gatz Props., LLC,
        40 A.3d 839, 849-56 (Del. Ch.) (stating that default fiduciary duties exist under
        the Delaware LLC Act), aff’d, 59 A.3d 1206, 1218 (Del. 2012) (holding that the
        comments in the court below about default fiduciary duties were “dictum without
        precedential value”). Recently, the Delaware Legislature resolved that issue by
        passing an amendment that provides for default fiduciary duties. 6 Del. C. §18-
        1104 (“In any case not provided for in this chapter, the rules of law and equity,
        including the rules of law and equity relating to fiduciary duties and the law
        merchant, shall govern.”).
55
        Feeley v. NHAOCG, LLC, 62 A.3d 649, 660 (Del. Ch. 2012).
56
        See id. at 660-64 (concluding that the LLC Act, 6 Del. C. § 18-1101, imposes
        default fiduciary duties and any attempt to limit or eliminate those duties must be
        clear and unambiguous).

                                            26
       Limited liability companies are creatures of contract, and the Delaware Limited

Liability Company Act57 states that “[i]t is the policy of this chapter to give the maximum

effect to the principle of freedom of contract.”58 The drafters of an LLC agreement can

modify the traditional duties of care and loyalty or displace them altogether, but they

cannot eliminate the implied covenant of good faith and fair dealing.59 Thus, if the LLC

agreement does not modify or eliminate the traditional fiduciary duties, then those

fiduciary duties still apply.60 The starting point for determining what fiduciary duties

apply is the governing contract between the parties.61

       The relevant provisions of the LLC Agreement were quoted in Section III.B.2

supra. Section 7.02(a) imposes a contractual duty on the Members to “maximize the

economic success of the Company and to avoid any conflicts of interests between the



57
       6 Del. C. §§ 18-101 to 18-1109.
58
       Id. § 18-1101(b).
59
       Id. § 18-1101(c).
60
       6 Del. C. § 18-1104; 2009 Caiola Family Trust v. PWA, LLC, 2014 WL 7232276,
       at *8 (Del. Ch. Dec. 18, 2014) (“As a default rule, however, managing members of
       LLCs owe traditional fiduciary duties of loyalty and care.”).
61
       Cf. DV Realty Advisors LLC v. Policemen’s Annuity & Benefit Fund of Chi., 75
       A.3d 101, 106-07 (Del. 2013) (quoting the “maximum freedom of contract”
       language in the Delaware Revised Uniform Limited Partnership Act (“DRULPA”)
       and stating that the “analysis here must focus on, and examine, the precise
       language of the LPa that is at issue”); Allen v. Encore Energy P’rs, L.P., 72 A.3d
       93, 100 (Del. 2013) (“[W]e begin our analysis by examining what duties the
       Defendants owe to Encore‟s limited partners under this LPA‟s precise language.”);
       see also Gerber v. Enter. Prods. Hldgs., LLC, 67 A.3d 400, 418 (Del. 2013);
       Norton v. K-Sea Transp. P’rs L.P., 67 A.3d 354, 360 (Del. 2013).

                                            27
Members,” and it also requires that “actions of the Members and their representatives

with regard to the Company and theater matters will be carried out in good faith and in a

prompt and expeditious manner.”62 Section 7.02(b) limits when Members may put on

competing shows within a 100-mile radius of San Francisco. Finally, Section 7.03

defines control over production as: “the Person having the ability to determine where the

Production plays and the terms and conditions of said engagement.”63 By contrast,

Section 7.06 allows the Members, any Affiliate, or any director or officer of SHN to

engage in competitive activities, subject to the preceding limitations. The question here,

then, is whether the Counterclaim and Third Party Complaint alleges facts sufficient to

allow a finding that it is reasonably conceivable that the Hayses violated their contractual

fiduciary duties as they are articulated under the LLC Agreement.64

                           2.       Nederlander’s “consent”

       Defendants first contend that any alleged fiduciary duty breaches arising from the

operation of the Curran are barred by Mr. Nederlander having consented to Mrs. Hays‟s

purchase of the Curran. I reject this ground for Defendants‟ motion to dismiss because it

requires resolution of disputed facts. The Counterclaim and Third Party Complaint



62
       LLC Agreement § 7.02(a).
63
       Id. § 7.03.
64
       In the previous Section, I concluded that the LLC Agreement was ambiguous on
       the issue of whether the term Members included Affiliates, an ambiguity resolved
       at this motion to dismiss stage in favor of Nederlander. Accordingly, for purposes
       of analyzing the breach of fiduciary duty Count, the Hayses are subject to the
       same contractual duties as the Members.

                                            28
alleges that Mr. Nederlander consented to the purchase of the Curran only on the

condition that it would be leased back to SHN. Nederlander ultimately may fail to prove

that allegation.   At this procedural stage, however, I am required to take all non-

conclusory allegations as true and draw reasonable inferences in favor of Nederlander. In

accordance with that standard, there is no basis to conclude, as a matter of law, that Mr.

Nederlander consented unconditionally to the activity about which Nederlander

complains or that the condition he allegedly insisted upon was satisfied.

                                   3.      Section 7.07

       Next, Defendants argue that Section 7.07 bars liability for any of the conduct

alleged by Nederlander. Section 7.07 of the LLC Agreement states, in relevant part:

              No Member, officer, employee or director of the Company
              . . . shall be liable, in damages or otherwise, to the Company
              or any Member for any act or omission performed or omitted
              to be performed by it pursuant to the authority granted by this
              Agreement, except if such act or omission results from such
              person‟s own bad faith or willful misconduct (or, in the case
              of a Member, its gross negligence).

Relying upon Section 7.07, Defendants argue that Nederlander cannot plead a viable

claim unless it pleads scienter. I disagree.

       Section 7.07 appears to provide exculpation for negligent or grossly negligent

actions, depending on the status of the actor.       The Counterclaim and Third Party

Complaint, however, alleges intentional violations of the duties imposed by Section 7.02,

among other provisions. Violating the LLC Agreement by deliberately competing with

SHN for shows, for example, is not an “act or omission performed . . . pursuant to” the

LLC Agreement and therefore would not be conduct protected by Section 7.07.

                                               29
Additionally, because of the ambiguity of the term Member and whether it includes

Affiliates, Section 7.07 arguably requires only that the Hayses have acted with gross

negligence for them to be liable. The allegations in the Counterclaim and Third Party

Complaint portray a deliberate course of conduct by the Hayses—and Mrs. Hays in

particular—to go into direct competition with SHN by hosting shows at the Curran.

Based on these allegations, Nederlander conceivably could prove at least gross

negligence. At this procedural stage, therefore, I cannot conclude that Section 7.07 bars

Nederlander‟s fiduciary duty claims.

                            4.         The competing shows

       With respect to the alleged breaches of fiduciary duty pertaining to competing

shows, Defendants argue that Mrs. Hays does not have “control over production” of those

shows, as defined in Section 7.03.       According to Defendants, the LLC Agreement

distinguishes in this regard between producers and theater owners. Under this reading,

only a producer has “control over production,” and there are no allegations that Mrs.

Hays is a producer. Nederlander counters that “control over production” means that both

producers and theater operators have control over production. Assuming Defendants‟

contrary interpretation is a reasonable one, I find that it is not the only reasonable

interpretation.

       “Control over production” means “the Person having the ability to determine

where the Production plays and the terms and conditions of said engagement.” 65 It



65
       LLC Agreement § 7.03.

                                            30
appears that neither a producer nor a theater owner unilaterally could set the terms of an

engagement and pick the venue. Even with the most overbearing producer, the theater

owner still would have to acquiesce to the terms; otherwise, the play would not be

performed at that venue.      Under Defendants‟ reading of Section 7.03, therefore,

technically neither a producer nor a theater operator would have control over production

unless the producer also owned the theater. It is questionable whether this extremely

narrow interpretation is reasonable.

       Nederlander‟s interpretation, on the other hand, finds additional support in Section

7.02(b). That provision states that “neither the Shorenstein Entity nor the Nederlander

Entity will stage any Production it controls” within 100 miles of San Francisco, unless

one of the three conditions is satisfied.66 Because the family entities appear to be in the

business of running theaters, rather than producing plays, the language and structure of

Sections 7.02 and 7.03 seemingly contemplate shows being under one of the entities‟

“control” even though the entity controls only the venue. Thus, I consider Nederlander‟s

reading of “control over production” to be reasonable.       To the extent both parties‟

interpretations are reasonable, however, Section 7.03 is ambiguous, and dismissal

therefore would not be appropriate on the present truncated record.

       Additionally, I note that if Mrs. Hays‟s alleged efforts to poach SHN‟s shows does

not fall squarely within the prohibition under Section 7.03, then such efforts conceivably

could violate the duty to maximize SHN‟s economic success imposed by Section 7.02 of


66
       Id. § 7.02(b).

                                            31
the LLC Agreement. It is reasonably conceivable, therefore, that Nederlander could

show that Mrs. Hays‟s effort to win shows away from SHN was inconsistent with

maximizing SHN‟s economic success and a violation of her duties to SHN.

                         5.      Withholding the Curran lease

       Whether the withholding of the Curran lease breached a fiduciary duty imposed by

the LLC Agreement largely depends on whether, because of contract or promissory

estoppel, Mrs. Hays had an obligation to lease the theater to SHN. As an alternative

theory, Nederlander contends that the Hayses violated their duty to maximize SHN‟s

economic success by threatening to withhold the lease unless Mrs. Hays was made sole

President of SHN and otherwise utilized excessive hardball tactics to effect change in the

company‟s leadership structure. Because, as shown infra, Defendants‟ motion to dismiss

the claims relating to the alleged oral agreement to renew the Curran lease must be

denied, I decline at this stage to dismiss Nederlander‟s claim for breach of fiduciary duty

and I need not address its alternative argument.

                        6.      SHN’s confidential information

       The Counterclaim and Third Party Complaint specifically names two shows that

Mrs. Hays attempted to poach for the Curran that were then being sought by SHN and

further alleges that, while serving on SHN‟s Board, she acquired and misused

confidential information as to the shows SHN was pursuing. These allegations state a




                                            32
claim that Mrs. Hays misused SHN‟s confidential information.67 Furthermore, Section

7.02(a) required the Hayses to avoid conflicts of interest. That Dr. Hays continued to

serve on the Board while his wife was competing with SHN for the very same shows

appears, on its face, to make it reasonably conceivable that the Hayses may have

breached their contractual fiduciary duty to avoid conflicts of interest.

                                      7.       Waste

       The waste claim, in contrast, falls short of being reasonably conceivable and must

be dismissed. “To recover on a claim of waste, a plaintiff must prove that the relevant

exchange was „so one sided that no business person of ordinary, sound judgment could

conclude that the corporation has received adequate consideration.‟”68 The Counterclaim

and Third Party Complaint alleges that the Hayses blocked lucrative theater sponsorships

in order to avoid detracting from Mrs. Hays‟s social status. These allegations are too

conclusory to survive a motion to dismiss. Disagreements among the SHN directors as to

what sponsorships should be attached to SHN‟s name and reputation are disputes about

how to best manage the Company‟s business. I do not consider it reasonably conceivable

that, based on the allegations in the Counterclaim and Third Party Complaint about the

sponsorships, Nederlander could prove that that transaction was so one-sided that no

reasonable businessperson would agree to it. Nederlander also alleges that Mrs. Hays



67
       Id. § 7.09 (stating requirements for keeping SHN‟s confidential information
       secret).
68
       Zutrau v. Jansing, 2014 WL 2014 WL 3772859, at *17 (Del. Ch. July 31, 2014)
       (quoting In re Walt Disney Co. Deriv. Litig., 906 A.2d 27, 74 (Del. Ch. 2006)).

                                             33
mismanaged SHN during her 60-day trial period as sole President. An allegation of

mismanagement without more, however, is not sufficient to state a claim for waste.

Indeed, Nederlander in fact agreed to this brief trial run.

                                    8.      Conclusion

       For the reasons stated, I dismiss Nederlander‟s claim in Count I for waste of

SHN‟s assets, but otherwise I decline to dismiss Count I.

                          D.       The Curran Lease Renewal

       I turn now to the most disputed Counts in the Counterclaim and Third Party

Complaint, all of which relate to the alleged oral agreement to renew the Curran lease.

Nederlander‟s breach of contract, promissory estoppel, and fraudulent inducement

Counts are pled in the alternative, and all three Counts generally arise from the same

factual allegations. Those allegations are reiterated below in the light most favorable to

Nederlander as the nonmoving party.

       SHN had a portfolio of three theaters, one of which was the Curran Theatre. SHN

had leased the Curran for decades under the same lease, and that lease was set to expire

on December 31, 2014. The then-owner had listed the Curran for sale in 2010. Mr.

Nederlander looked into the property, but concluded the $20 million price was too high.

He preferred instead to have friendly third-party investors acquire the property and lease

it back to SHN. Mr. Nederlander had a phone conversation with Mrs. Hays in the third

quarter of 2010 during which this information was conveyed to her, to the extent she was

not already familiar with the situation because of her affiliation with SHN. Mrs. Hays,

however, proposed buying the Curran herself. Mr. Nederlander allegedly agreed to Mrs.

                                              34
Hays‟s proposal, but only on the condition that she lease the Curran back to SHN for so

long as SHN exists.

         The Counterclaim and Third Party Complaint avers that, after obtaining Mr.

Nederlander‟s consent, Mrs. Hays proceeded to purchase the Curran in late 2010. Both

parties allegedly assumed that the current lease would remain the operative contract and

the rent for the new lease would continue to increase gradually in accordance with the

existing rent schedule. According to the Counterclaim and Third Party Complaint, all

other material terms of the future lease would be copied from the current lease. In

reliance on this oral agreement, Nederlander continued booking plays at the Curran for

periods extending beyond the December 31, 2014 expiration of the lease.                  The

Counterclaim and Third Party Complaint also avers that, after 2010, Mrs. Hays strung

Nederlander along by including the topic of the Curran lease in numerous Board agendas,

but never allowing the negotiations to progress in any meaningful way. Finally, by her

actions at the January 2014 Board meeting, Mrs. Hays allegedly revealed for the first

time that she was reneging on the deal or else never had intended to abide by it in the first

place.

                                1.      Breach of Contract

         I first analyze whether these alleged facts conceivably could support the existence

of an enforceable agreement between Mrs. Hays and Nederlander. Defendants argue that

the alleged promise was not sufficiently clear and definite to be enforceable and that the

Statute of Frauds bars the agreement in any event. I address these arguments in turn.



                                             35
           a.      Was the alleged promise sufficiently clear and definite?

       “It is well settled Delaware law that three elements are necessary to prove the

existence of an enforceable contract: (1) intent of the parties to be bound, (2) sufficiently

definite terms, and (3) consideration.”69     Here, Nederlander alleges that Mrs. Hays

accepted the lease-back condition and in so doing manifested her intent to be bound. In

terms of consideration, I find it reasonably conceivable that Nederlander‟s consent

allowed what otherwise would have been a conflicted transaction to proceed. The LLC

Agreement requires the Members “to avoid any conflicts of interests between the

Members.”70 After purchasing the Curran, Mrs. Hays, through her affiliates, would be

standing on both sides of the lease, giving her interests as both lessee and lessor. This

leaves the issue of sufficiently definite terms. “[A]n enforceable contract must contain all

material terms of the agreement and material provisions that are indefinite will not be

enforced.”71 “If terms are left open or uncertain, this tends to demonstrate that an offer

and acceptance did not occur.”72




69
       Gallagher v. E.I. duPont de Nemours and Co., 2010 WL 1854131, at *3 (Del.
       Super. Apr. 30, 2010).
70
       LLC Agreement § 7.02.
71
       Gallagher, 2010 WL 1854131, at *3; see also PharmAthene, Inc. v. SIGA Techs.,
       Inc., 2010 WL 4813553, at *7 (Del. Ch. Nov. 23, 2010); Ramone v. Lang, 2006
       WL 905347, at *11 (Del. Ch. Apr. 3, 2006) (“[A] contract must contain all
       material terms in order to be enforceable.”).
72
       Ramone, 2006 WL 905347, at *11.

                                             36
       Defendants characterize the alleged oral promise as, at best, an unenforceable

agreement to agree. In that regard, they focus on the purported lack of material terms.

Even according to Nederlander‟s allegations, the rent schedule needed to be finalized.

Several cases support the proposition that the rent term is an essential provision in a

lease.73 Before December 31, 2014, the parties attempted to finalize the rent term, but

never settled on a number. It is tempting to conclude, as Defendants urge, that the

absence of a fixed rent price term is fatal to Nederlander‟s claims. In the face of the other

facts alleged, however, and cognizant that the precedents just cited all arrived at their

conclusions at either the post-trial or summary judgment stages, I conclude that it would

be premature to dismiss these claims based on the lack of a final rent term. In that regard,

I note, for example, that the parties operated under the same lease for over thirty years.

       Many of the authorities cited by Defendants in support of their motion to dismiss

are distinguishable, at least under the facts as I must accept them at this procedural stage.

Painted in the best light for Nederlander, the breach of contract claim is less about

forming a new lease agreement from scratch and more about renewing the existing lease.



73
       See Centreville Veterinary Hosp. v. Butler-Baird, 2007 WL 1965538, at *7 (Del.
       Ch. July 6, 2007) (noting the case conflict in other jurisdictions as to what a court
       should do where the rent term is missing, but ultimately not deciding the issue);
       Heritage Homes of De La Warr v. Alexander, 2005 WL 2173992, at *3 (Del. Ch.
       Sept. 1, 2005) (stating that settled law requires that, for a contract to enter into a
       contract to be enforceable, all material and essential terms must be agreed upon,
       and finding that the price of a house to be constructed was such a missing term),
       aff’d, 900 A.2d 100 (Del. 2006) (TABLE); The Liquor Exchange v. Tsaganos,
       2004 WL 2694912, at *4 (Del. Ch. Nov. 16, 2004) (describing rent and duration as
       among “the most basic terms” missing from the supposed lease agreement).

                                             37
Essentially, Nederlander alleges that the parties agreed to extend the term of an existing

lease based on the same material terms, including the existing rent schedule. There is

some support in the case law that an oral agreement to renew an existing contract requires

somewhat less in terms of proof of a contract‟s terms than an agreement to form a new

contract.74 Presumably, this would be because both parties to a contract renewal already

are familiar with the terms of the existing contract.

       The SHN-Curran lease (the “Lease”)75 was effective from January 1, 1980, until

December 31, 2014, and was amended only once, on October 31, 1997. A new entity

associated with Mrs. Hays assumed the Lease and became SHN‟s landlord after Mrs.

Hays acquired the Curran in mid-December 2010. The Lease included a rent schedule,

which increased at regular intervals over the thirty-four-year term of the Lease from

$120,000 to $350,000 per year.76 The specified increases were nearly linear, and the rate



74
       Cf. Harmon v. Del. Harness Racing Comm’n, 62 A.3d 1198, 1201-02 (Del. 2013)
       (reversing trial court and reinstating jury verdict that found liability based on
       failure to abide by oral agreement to rehire the plaintiff in a case pursued under a
       promissory estoppel theory); Keating v. Bd. of Educ. of Appoquinimink Sch. Dist.,
       1993 WL 460527, at *5-6 (Del. Ch. Nov. 3, 1993) (finding for the plaintiff and
       enforcing, on a promissory estoppel theory, an oral undertaking to rehire the
       plaintiff), aff’d, 650 A.2d 1305 (Del. 1994) (TABLE).
75
       A copy of the Lease was included with Defendants‟ motion to dismiss. Affidavit
       of Rachel E. Horn, Ex. B [hereinafter the “Lease”]. Consideration of this
       document is appropriate on this motion to dismiss, because the Lease is not being
       considered for the truth of what it asserts and because it is integral to the
       Counterclaim and Third Party Complaint. See, e.g., Allen v. Encore Energy P’rs,
       72 A.3d 93, 96 n.2 (Del. 2013); In re Gen. Motors S’holder Litig., 897 A.2d 162,
       168-69 (Del. 2006).
76
       Lease § 3.1(a).

                                             38
of increase over time accelerated only slightly. In addition to the base rent, the landlord

received from SHN a percentage share of the gross receipts from performances at the

Curran. That revenue-sharing rate increased in a similar manner to the rent structure over

time.77

          Based on the Lease‟s detailed rent structure, I find it reasonably conceivable that

Nederlander could show that, when Mr. Nederlander and Mrs. Hays made their oral

agreement in 2010, both parties intended that the rent under the anticipated lease

essentially would be an extrapolation of the rent schedule in the Lease for 2015 and

future years.78 As such, I conclude that the absence of a definitive rent schedule does not

warrant dismissal of Nederlander‟s contract claims as a matter of law.

          The lease of a well-established theater in a major metropolitan area in the United

States also likely would include additional material terms beyond the rent. Defendants

contend that the Lease itself, a thirty-page document with numerous detailed provisions,

shows that there were other material terms missing. It appears from the Counterclaim

and Third Party Complaint and Nederlander‟s arguments, however, that Nederlander‟s

response to this problem is that the oral agreement between Mr. Nederlander and Mrs.

Hays contemplated that the parties essentially would adhere to the same terms specified

in the existing Lease. Absent an implicit agreement to that effect, I find that the oral


77
          Id. § 3.2(a).
78
          If the rent terms were plotted on a graph, a neutral observer would be able to
          extrapolate the rent for subsequent years with a fair degree of precision, if that
          observer assumed the same general rent structure would be used.

                                              39
agreement would be too indefinite to be enforceable. Moreover, the Counterclaim and

Third Party Complaint alleges that the only dispute between the parties relates to the rent

term and, perhaps, the duration of the renewed lease. Based on the alleged agreement,

Nederlander asserts that the new lease was to continue for the duration of SHN‟s

existence. In the parties‟ actual negotiations, which had begun by at least October 2012,

CSH sought a ten-year lease, while Nederlander allegedly sought a term of twenty years.

When all of the evidence is in, this discrepancy may support a conclusion that there was

no enforceable oral agreement between Nederlander and Mrs. Hays.

       Nevertheless, although Nederlander may fail to satisfy its burden of proof at trial, I

find it reasonably conceivable from the facts alleged in the Counterclaim and Third Party

Complaint that Nederlander could show that the parties reached an oral agreement to

renew the Lease based on the terms existing in that document for the duration of SHN‟s

existence under the common ownership of Nederlander and CSH. Those terms included

the rent schedule.    In that regard, it conceivably could be shown that both parties

anticipated that the rent schedule and revenue sharing provisions simply would continue

to increase in line with the past increases. The allegation that the parties‟ initial offers

differed by a not-insignificant amount cuts against this conclusion, but does not, in light

of the other facts alleged, render Nederlander‟s theory inconceivable. Resolution of this

issue must await a more developed record.

         b.      Does the Statute of Frauds bar the alleged oral agreement?

       Having concluded that the Counterclaim and Third Party Complaint adequately

alleges an oral agreement to renew the Curran Lease, I turn to whether the Statute of

                                             40
Frauds nevertheless precludes enforcement of that agreement. The Delaware Statute of

Frauds prohibits enforcement of any agreement “upon any contract or sale of lands,

tenements, or hereditaments, or any interest in or concerning them, or upon any

agreement that is not to be performed within the space of 1 year from the making

thereof,” unless the agreement is in writing signed by the party to be charged.79 Although

at the time of the alleged agreement in 2010 the existing Lease still had four years to run

and the renewal was to be for the duration of SHN, an entity that could exist indefinitely,

the lease-renewal agreement does not fall within the one-year prohibition. “„The time

within which such a contract is to be performed is reckoned from the making of the

contract, not from the time performance is to begin.‟”80 In addition, “if a contract may be

performed within a year, the statute does not apply.”81 In theory, Mrs. Hays could have

purchased the Curran the day after making the agreement with Nederlander, signed

documents relating to the renewed lease on the second day, and SHN could have been

dissolved on the third day. As such, the agreement could be performed within one year,



79
      6 Del. C. § 2714(a).
80
      Aurigemma v. New Castle Care LLC, 2006 WL 2441978, at *2 (Del. Super. Aug.
      22, 2006) (quoting 72 AM. JUR. 2d Statute of Frauds § 38).
81
      Brandner v. Del. State Hous. Auth., 605 A.2d 1, 1 (Del. Ch. 1991); see also Guyer
      v. Haveg Corp., 205 A.2d 176, 181 (Del. Super. 1964) (“Delaware Courts have
      held that the statute of frauds does not apply to contracts of indefinite duration
      requiring the performance of a specific act which may be performed within one
      year even if performance within one year is unlikely.”), aff’d, 211 A.2d 910, 912
      (Del. 1965) (“It has been the law in Delaware for many years that the Statute of
      Frauds does not apply to a contract which may, by any possibility, be performed
      within a year.”).

                                            41
and the improbability of such a series of events—or, in this case, an actual factual record

to the contrary—is irrelevant to the analysis.82

       A lease, however, is an interest in land and the agreement therefore is covered by

the Statute of Frauds.83 Nederlander has presented no evidence of any written document,

signed or unsigned, evidencing the alleged oral agreement. Indeed, Nederlander has not

produced any board minutes, emails, or other documents in any way corroborating the

existence of the lease-renewal agreement.          As such, the Statute of Frauds prohibits

enforcement of this agreement, unless one of the exceptions to the Statute of Frauds

applies.   Nederlander contends that two such exceptions apply here: (1) the part

performance exception; and (2) what I will refer to as the estoppel exception. I discuss

those exceptions next.

                                 i.     Part performance

       Part performance is a well-recognized exception to the Statute of Frauds for

contracts involving interests in land.84 “Part performance may be deemed to take a

contract out of the provisions of the statute of frauds on the theory that acts of

performance, even if incomplete, constitute substantial evidence that a contract actually


82
       Guyer, 211 A.2d at 912.
83
       See, e.g., Hendry v. Hendry, 2006 WL 4804019, at *7 (Del. Ch. May 30, 2006)
       (“The word „interest‟ as it applies to land has been defined to include leasehold
       interests and rights.”); Bielo v. Del. Wild Lands, Inc., 1995 WL 106302, at *5-6
       (Del. Ch. Feb. 8, 1995) (discussing a leasehold interest as covered by the Statute
       of Frauds).
84
       Indeed, the part performance exception applies only to oral contracts involving
       interests in land. Aurigemma, 2006 WL 244197, at *3.

                                             42
exists.”85 “For the part performance exception to apply, however, the performance must

be attributed solely to the oral agreement.”86 That is, the acts said to constitute part

performance must be unequivocal and “„must be of such a character that they can be

naturally and reasonably accounted for in no other way than by the existence of some

contract in relation to the subject matter in dispute.‟”87         “Furthermore, the part

performance exception . . . requires that the act of performance must be on the part of the

complainant,” and not the party to be charged.88

       The part performance cases consistently hold that the part performance must

constitute “action that is explainable only as part performance of the alleged oral

contract,”89 and not actions “equally consistent” with some other scenario.90 This strict

requirement is in line with the policy underlying the Statute of Frauds, which is “to



85
       Quillen v. Sayers, 482 A.2d 744, 747 (Del. 1984).
86
       Taylor v. Jones, 2002 WL 31926612, at *4 (Del. Ch. Dec. 17, 2002).
87
       Langbord v. Wilson, 1979 WL 175241, at *2 (Del. Ch. Oct. 30, 1979) (quoting
       Rutt v. Roche, 87 A.2d 805, 808 (Conn. 1952)).
88
       Teevan v. Kearns, 1993 WL 1626514, at *3 (Del. Super. Dec. 3, 1993); see also
       Sussex Inv. Co. v. Clendaniel, 129 A. 919, 921 (Del. Ch. 1925) (“[T]he equity
       which underlies the doctrine of part performance must be by the party seeking the
       remedy.”).
89
       E. Coast Resorts, Inc. v. Paroni, 1990 WL 201399, at *5 (Del. Ch. Dec. 3, 1990).
90
       Langbord, 1979 WL 175241, at *7; see also Gebler v. Gall, 1986 WL 11108, at *3
       (Del. Ch. Sept. 4, 1986) (“The course of conduct of plaintiffs disclosed by the
       evidence is every bit as consistent with defendant‟s version of their mutual
       understanding as it is with a claim that they had a legal right to the property or at
       least to remain in the property rent-free.”).

                                            43
protect defendants against unfounded or fraudulent claims that would require

performance over an extended period of time.”91

       Here, Nederlander‟s “performance” was not partial, it was complete. He gave

permission to Mrs. Hays to purchase the Curran on the condition that she lease it back to

SHN. Defendants contend that this performance falls woefully short of what is required

for part performance.     In particular, Defendants emphasize the case of Sargent v.

Schneller,92 which involved an alleged oral contract for the sale of a house. There, the

Court found insufficient evidence of part performance by the plaintiff, even though the

plaintiff: (1) had received a key to the property; (2) had done some yardwork; and (3)

paid some of the defendant‟s legal fees. But, Sargent is distinguishable. First, that case

was a post-trial opinion. It did not address, therefore, whether the plaintiff‟s allegations

would have sufficed to move beyond the pleadings stage. Second, the evidence in

Sargent of part performance was minimal: the yardwork consisted of a few hours on two

days; the legal fees amounted to only $68; and the defendant merely sent the plaintiff a

key to enable him to examine a property that was on the market.

       The problem with Defendants‟ argument here is that they look only to

Nederlander‟s consent, which they contend proves nothing on its own. While this may be




91
       Olson v. Halvorsen, 982 A.2d 286, 291 (Del. Ch. 2008), aff’d, 986 A.2d 1150
       (Del. 2009).
92
       2005 WL 1863382 (Del. Ch. Aug. 2, 2005).

                                            44
true, the “alleged . . . promise should not be viewed in a vacuum.”93 The Counterclaim

and Third Party Complaint alleges that SHN originally contemplated buying the Curran

because it feared that it would be acquired by a competitor. Finding the price too high,

Nederlander hoped that some friendly third-party investor would purchase the Curran and

lease it back to SHN. It was in this context that the alleged oral agreement was made.

Thus, taking as true the allegations in the Counterclaim and Third Party Complaint,

SHN‟s goal was to encourage a purchase by a new owner—whether SHN itself or a

friendly third party—that would lease the Curran Theatre back to SHN on favorable

terms. These allegations make it reasonably conceivable that the only way Nederlander

would have consented to Mrs. Hays‟s acquisition of the Curran was if she agreed to lease

it back to SHN. Furthermore, Mrs. Hays arguably needed Mr. Nederlander‟s consent in

order to complete the transaction because of the LLC Agreement‟s requirement that she

avoid conflicts of interests.94 That consent was given. Thus, although the evidence

ultimately may not bear out Nederlander‟s claim in this regard, it is at least conceivable

that it will.

        Moreover, and perhaps more importantly, Defendants have not advanced a

convincing alternative explanation for Nederlander‟s consent. They simply assert that

Nederlander‟s performance was inadequate. The cases that have found putative part

performance inadequate to avoid the Statute of Frauds, however, have involved conduct


93
        Konitzer v. Carpenter, 1993 WL 562194, at *9 (Del. Super. Dec. 23, 1993).
94
        LLC Agreement § 7.02(a).

                                           45
that is equally consistent with another explanation, such as that the defendant entered into

a lease rather than an installment purchase agreement. SHN had leased the Curran for

over thirty years and it is defined as one of SHN‟s three Theatres in the LLC Agreement.

Defendants have proffered no alternative explanation as to why Nederlander voluntarily

would have allowed a third party, like Mrs. Hays, to acquire the Curran without ensuring

that SHN still could lease the property on reasonable terms.

                                     ii.    Estoppel

       Nederlander also contends that the alleged oral agreement is enforceable under a

second exception to the Statute of Frauds. Yet, briefing on this issue was unclear.

Nederlander suggested that the purported second exception either is or is similar to

promissory estoppel.    From a jurisprudential standpoint, it would be rather odd if

promissory estoppel were an exception to the Statute of Frauds, because the two concepts

serve different purposes. Promissory estoppel technically is a substitute for consideration

that the courts employ to avoid injustice,95 while the Statute of Frauds doctrine concerns

itself with whether an otherwise valid agreement is rendered unenforceable because of

the lack of a signed writing. Generally speaking, a necessary predicate for the application

of promissory estoppel is the nonexistence of a contract between the parties. As such, it

seems debatable whether this exception actually exists or whether, instead, it is simply a




95
       See Lord v. Souder, 748 A.2d 393, 404-05 & n.5 (Del. 2000) (Lamb, V.C., sitting
       by designation, concurring) (distinguishing contract analysis from promissory
       estoppel, under which there is no bargained-for exchange).

                                            46
specific application of the promissory estoppel analysis, which is a separate inquiry from

whether an agreement complies with the Statute of Frauds.

       There is some support in the case law, however, that the exception Nederlander

argues for actually does exist. In Taylor v. Jones, Justice Jacobs, writing as a Vice

Chancellor, stated that there are two exceptions to the Statute of Frauds: “(i) where the

agreement has been partially performed and (ii) where a party has been induced to act by

reliance on a promise.”96 With respect the latter, then-Vice Chancellor Jacobs stated that

“the second exception to the statute arises where there is conduct that amounts to a

promissory estoppel.”97 In Huntington Homeowners Ass’n, Inc. v. 706 Investments,98

Vice Chancellor Noble noted that: “„An oral promise or representation that certain land

will be used in a particular way, though otherwise unenforceable, is enforceable to the

extent necessary to protect expenditures made in reasonable reliance upon it.‟” 99 This

decision does not appear to create a broad exception to the Statute of Frauds, but rather it

contemplates a limited equitable remedy in the context of an otherwise unenforceable

promise relating to land.100



96
       Taylor, 2002 WL 31926612, at *4.
97
       Id.
98
       1999 WL 377827 (Del. Ch. May 28, 1999).
99
       Id. at *3 (quoting Restatement of Property § 524).
100
       Another case along the same lines, which was not cited by the parties, is Walton v.
       Beale, 2006 WL 265489 (Del. Ch. Jan. 30, 2006), which spoke of an exception to
       the Statute of Frauds that derives from equitable estoppel. That exception, which
       the Court found applicable, requires the party invoking it to show “that they lacked
                                            47
       Because I find the part performance exception sufficient here to defeat

Defendants‟ argument that the alleged oral agreement is barred by the Statute of Frauds

and because Nederlander‟s promissory estoppel claim is addressed in the following

Section, I need not address this second exception any further.

                                   c.       Conclusion

       In sum, I conclude that it is reasonably conceivable that the alleged oral agreement

to renew the Curran Lease, construed to be as I have described it, is sufficiently clear and

definite to be enforceable. In addition, I find that at least the part performance exception

to the Statute of Frauds plausibly saves the alleged oral agreement from being

unenforceable for lack of a writing. Accordingly, I deny Defendants‟ motion to dismiss

Count IV.

                              2.        Promissory Estoppel

       In the alternative, Nederlander avers that the Court should enforce Mrs. Hays‟s

representation that she would renew the Curran Lease under the doctrine of promissory

estoppel. Unlike a breach of contract claim, promissory estoppel has a higher burden of

proof and some different elements:

              In order to establish a claim for promissory estoppel, a
              plaintiff must show by clear and convincing evidence that: (i)
              a promise was made; (ii) it was the reasonable expectation of
              the promisor to induce action or forbearance on the part of the



       knowledge or the means to obtain knowledge of the facts in question, relied on the
       conduct of the party against whom the estoppel is claimed, and suffered a
       prejudicial change of position as a result of that reliance.” Id. at *4 (citing
       Heckman v. Nero, 1999 WL 182570, at *3 (Del. Ch. Mar. 26, 1999)).

                                             48
              promisee; (iii) the promisee reasonably relied on the promise
              and took action to his detriment; and (iv) such promise is
              binding because injustice can be avoided only by enforcement
              of the promise.101

       Several of the elements of promissory estoppel correspond to the requirements for

Nederlander‟s breach of contract claim.          Defendants‟ main argument against the

promissory estoppel claim, for example, is that the alleged promise is insufficiently clear

and definite. I rejected that argument in Section III.D.1.a supra for reasons that apply at

least equally in the context of a clear and convincing evidence standard of proof. Thus,

the Counterclaim and Third Party Complaint adequately alleges a promise by Mrs. Hays

to renew the lease. Additionally, it is reasonable to infer from the facts alleged that Mrs.

Hays made that promise to induce Nederlander to grant her permission to purchase the

Curran. This leaves the remaining two elements, each of which Defendants also contest.

None of their objections, however, warrant dismissal at the pleadings stage.

       Nederlander alleges that it relied on Mrs. Hays‟s promise both in granting

permission for her to purchase the Curran and in booking shows for SHN at the Curran

beyond the December 31, 2014 expiration of the Lease.           Defendants challenge the

reasonableness of Nederlander‟s reliance for at least three reasons: (1) the lack of

essential terms makes any reliance unreasonable; (2) reliance upon a promise to enter into

a lease in the future is unreasonable as a matter of law; and (3) the Statute of Frauds




101
       Lord, 748 A.2d at 399 (emphasis added).

                                            49
renders reliance unreasonable as a matter of law. I do not find any of these arguments

persuasive.

       First, I previously concluded that Nederlander conceivably could show that both

parties understood that the necessary terms for a new lease would be the same as or

similar to the terms of the existing Lease. Thus, for example, the existing Lease would

provide a basis for determining the rate of increase in future rents. Accordingly, the

Counterclaim and Third Party Complaint does not merely allege reliance on a “vague

assurance,”102 as Defendants contend. Second, I find unpersuasive Defendants‟ argument

about impermissible reliance on statements of future intent. Except in an immediate

exchange, virtually all agreements involve future action, e.g., “I promise to sell you this

car tomorrow when you come back with a certified check.” Here, Mrs. Hays allegedly

made an unconditional promise to renew the Lease. Thus, even assuming Delaware law

comports with the federal authorities cited by Defendants for the proposition that

“reliance upon a mere expression of future intention cannot be „reasonable,‟ because such

expressions do not constitute a sufficiently definite promise,”103 that simply is not the

situation here. Mrs. Hays‟s alleged promise was an unconditional promise to renew, not

a statement that she expected or intended to renew the Lease. Third, the Statute of Frauds

does not categorically render reliance upon an oral promise to renew a lease either




102
       See Copeland v. Kramarck, 2006 WL 2521444, at *3 n.26 (Del. Ch. Aug. 23,
       2006).
103
       In re Phillips Petroleum Sec. Litig., 881 F.2d 1236, 1250 (3d Cir. 1989).

                                            50
unreasonable or unenforceable.      Indeed, as discussed in Section III.D.1.b.i supra,

Nederlander adequately has alleged that the part performance exception took the disputed

oral agreement outside of the Statute of Frauds. For the same reasons, I consider it

reasonably conceivable that Nederlander could show based on the facts alleged in the

Counterclaim and Third Party Complaint that it reasonably relied to its detriment on Mrs.

Hays‟s alleged oral promise notwithstanding the Statute of Frauds.

       Defendants also weakly assert that there would be no injustice if Mrs. Hays‟s

promise were not enforced. This argument largely is premised on Defendants‟ previous

arguments for finding the alleged promise unenforceable.           Having rejected those

arguments individually, I also reject the attempt to repackage and relabel them as

“injustice.”104

       Finally, Defendants argue that the promissory estoppel claims fail as a matter of

law against CSH Curran, CSH Theatres, and Jeff Hays because the Counterclaim and

Third Party Complaint focuses only on Mrs. Hays‟s alleged promise. I have no trouble

concluding that CSH Curran should remain subject to this Count. After Mrs. Hays made

the alleged promise, she formed CSH Curran to acquire the Curran. If Nederlander

succeeds in proving its claim, Mrs. Hays should not be able to avoid her obligations

under the promise because she subsequently created a wholly controlled entity to effect


104
       Defendants also aver that the true injustice here is that Mrs. Hays paid $16.6
       million dollars for the Curran and that Nederlander seeks to have this Court tie her
       hands indefinitely in the use of her property. But, this Memorandum Opinion
       deals with whether the claims as alleged are legally deficient. Whether
       Nederlander will be able to prove its claims remains to be seen.

                                            51
the acquisition. As to CSH Theatres, Nederlander argues that Mrs. Hays was acting as an

agent of CSH Theatres when she made the promise.105 Ultimately, the facts may show

that Mrs. Hays acted solely on her own behalf. At this point, however, the Counterclaim

and Third Party Complaint alleges a sufficiently close relationship between Mrs. Hays

and the various CSH entities to make it reasonably conceivable that Nederlander could

show that Mrs. Hays acted pursuant to some sort of agency relationship. Accordingly, I

decline to dismiss this Count against CSH Theatres. Dr. Hays is another story. A person

is not liable simply because his spouse made a promise to do something.             The

Counterclaim and Third Party Complaint contains no conspiracy or aiding and abetting

allegations or counts, and Nederlander offers no explanation as to why Dr. Hays should

be held accountable for Mrs. Hays‟s alleged promise. Thus, I decline to dismiss Count

V, except as against Dr. Hays.

                            3.      Fraudulent Inducement

      Nederlander also alleges, in the alternative, that the promise to renew the Curran

Lease constituted fraudulent inducement. There are five elements required to state a

claim for fraudulent inducement:

             (1) a false representation of material fact; (2) the defendant‟s
             knowledge of or belief as to the falsity of the representation
             or the defendant‟s reckless indifference to the truth of the
             representation; (3) the defendant‟s intent to induce the
             plaintiff to act or refrain from acting; (4) the plaintiff‟s action
             or inaction taken in justifiable reliance upon the


105
      See Harmon, 62 A.3d at 1201 (describing recognized forms of authority pursuant
      to which an agent can bind the principal).

                                             52
              representation; and (5) damages to the plaintiff as a result of
              such reliance.106

I already have discussed the substance of elements three, four, and five in the course of

analyzing the promissory estoppel claims supra. I focus, therefore, only on the first two

elements. I also note that fraudulent inducement must be pled with particularity in

accordance with Court of Chancery Rule 9(b). Defendants contend that the Counterclaim

and Third Party Complaint fails to plead either the first or second elements of fraudulent

inducement with the requisite specificity.

       Rule 9(b) states: “In all averments of fraud or mistake, the circumstances

constituting fraud or mistake shall be stated with particularity. Malice, intent, knowledge

and other condition of mind of a person may be averred generally.”107 Cases interpreting

the Rule 9(b) requirement have held that a complaint must allege “(1) the time, place, and

contents of the false representation; (2) the identity of the person making the

representation; and (3) what the person intended to gain by making the

representations.”108 The “particularity requirement must be applied in light of the facts of

the case, and less particularity is required when the facts lie more in the knowledge of the

opposing party than of the pleading party.”109 “Essentially, the plaintiff is required to



106
       Haase v. Grant, 2008 WL 372471, at *2 (Del. Ch. Feb. 7, 2008) (footnotes
       omitted).
107
       Ct. Ch. R. 9(b).
108
       Abry P’rs V, L.P. v. F & W Acq. LLC, 891 A.2d 1032, 1050 (Del. Ch. 2006).
109
       H-M Wexford LLC v. Encorp, LLC, 832 A.2d 129, 146 (Del. Ch. 2003).

                                             53
allege the circumstances of the fraud with detail sufficient to apprise the defendant of the

basis for the claim.”110

       Here, the Counterclaim and Third Party Complaint alleges that, during a phone

conversation in the third quarter of 2010, Mrs. Hays represented to Mr. Nederlander that

she would renew the Curran Lease with SHN.                As a result of this purported

misrepresentation, she gained Nederlander‟s consent and the ability to purchase the

Curran Theatre. Although the exact date is missing, the requirements of Rule 9(b) are

satisfied in that Defendants have been apprised of the circumstances of the alleged fraud

and the basis for Nederlander‟s claims.

       The more difficult issue is whether Nederlander‟s Counterclaim and Third Party

Complaint sufficiently alleges the first two elements of the fraudulent inducement

standard. Nederlander alleges, alternatively, that when Mrs. Hays represented that she

would renew the Curran Lease, she either knew that representation was false when she

made it or later changed her mind. Only the former pleading, however, could support

Nederlander‟s fraudulent inducement claim as a matter of law, because such a claim

requires a misrepresentation of present fact.111 Furthermore, “Delaware law holds that a

plaintiff „cannot “bootstrap” a claim of breach of contract into a claim of fraud merely by




110
       Abry P’rs V, 891 A.2d at 1050.
111
       MicroStrategy Inc. v. Acacia Research Corp., 2010 WL 5550455, at *15 (Del. Ch.
       Dec. 30, 2010).

                                            54
alleging that a contracting party never intended to perform its obligations.‟”112 For these

reasons, the courts have imposed a particularly demanding requirement for alternatively

pled fraudulent inducement claims:

             [W]hen a plaintiff pleads a claim of promissory fraud, in that
             the alleged false representations are promises or predictive
             statements of future intent rather than past or present facts,
             the plaintiff must meet an even higher threshold. In this
             situation, the plaintiff “must plead specific facts that lead to a
             reasonable inference that the promisor had no intention of
             performing at the time the promise was made.”113

      Nederlander‟s pleadings lack the specific factual allegations required to support a

reasonable inference that Mrs. Hays never intended to comply with the alleged promise

and that, in fact, her statement was a lie when she made it. The allegation in the

Counterclaim and Third Party Complaint              is completely conclusory: “These

representations were false when made.”114 In addition, Nederlander‟s own allegations

that the parties attempted over time to finalize the rent and duration terms of the renewed

lease undermine its fraudulent inducement theory. In that regard, I note that there are no



112
      Narrowstep, Inc. v. Onstream Media Corp., 2010 WL 5422405, at *15 (Del. Ch.
      Dec. 22, 2010) (quoting Iotex Commc’ns, Inc. v. Defries, 1998 WL 914265, at *4
      (Del. Ch. 21, 1998)); see also MicroStrategy Inc., 2010 WL 5550455, at *17 (“In
      other words, a plaintiff cannot state a claim for fraud simply by adding the term
      „fraudulently induced‟ to a complaint or alleging that the defendant never intended
      to comply with the agreement at issue at the time the parties entered into it.”).
113
      MicroStrategy Inc., 2010 WL 5550455, at *15 (emphasis added) (quoting
      Grunstein v. Silva, 2009 WL 4698541, at *13 (Del. Ch. Dec. 8, 2009)).
114
      C & TP Compl. ¶ 118; id. ¶ 65 (“Mrs. Hays had lied about her intention to
      continue leasing the Curran to SHN or, alternatively, that she had changed her
      mind and no longer intended to abide by the purchase-lease agreement . . . .”).

                                            55
allegations that Mrs. Hays‟s initial offer was so outrageous as to indicate that she never

intended to fulfill the promise. To the contrary, Nederlander alleges that it anticipated an

initial high-rent offer consistent with its view of how the contract negotiations would

progress. Thus, I conclude that Count III must be dismissed.

                                IV.     CONCLUSION

       For the foregoing reasons, Defendants‟ motion to dismiss is granted in part and

denied in part. Specifically, Count I is dismissed to the extent that it asserts a claim for

waste, Count III is dismissed in its entirety, and Count V is dismissed as against Dr.

Hays. In all other respects, the motion is denied.

       IT IS SO ORDERED.




                                            56